DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding a possible rejection under 35 U.S.C. §103 in the pre-interview first office action (mailed on 06/15/2021), applicant proposed an amendment by incorporating features from allowable dependent claims. 

Independent claim 1 is amended by including detailed steps of processing acoustically similar phonemes when augmenting the word lattice. The claimed feature is based on a disclosure (Spec. [0038], Fig. 7). 

Independent claim 16 is amended by including detailed features related to inserting an edited phoneme sequence with a defined distance to a candidate phoneme sequence when augmenting the word lattice. The claimed feature is based on disclosure (Spec. [0079]). 

After performing an update search, the examiner believes that when considering all limitations recited in claim 1 or claim 16 as a while, the claimed invention is sufficient to distinguish with prior art of the record. That is, the prior art references of the record 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Elizabeth Threlkeld (Reg. 76,286) on 07/21/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:
 
1.	(Currently Amended)  A method implemented by one or more processors, the method comprising:
generating a text representation of captured audio data using an automatic speech recognition engine, wherein generating the text representation of the captured audio data comprises:
generating a word lattice corresponding to the captured audio data, wherein the word lattice is an acyclic graph representing candidate recognitions of the captured audio data;
determining, based on a location of a carrier phrase in the word lattice, an augmentation location in the word lattice;

wherein the contextually relevant named entity is an additional candidate recognition of a portion of the captured audio data, and 
wherein selecting, from the set of candidate contextually relevant named entities, the contextually relevant named entity to insert at the augmentation location of the word lattice comprises:
determining a set of candidate phoneme sequences corresponding to the word lattice at the augmentation location, wherein determining the set of candidate phoneme sequences corresponding to the word lattice at the augmentation location comprises:
for each phoneme in the set of candidate phoneme sequences:
determining whether the phoneme has one or more acoustically similar phonemes; and
in response to determining the phoneme has one or more acoustically similar phonemes, inserting the one or more acoustically similar phonemes as one or more additional sequence paths in the set of candidate phoneme sequences; and
selecting the contextually relevant named entity by matching a phoneme representation of a candidate contextually relevant named entity in the set of candidate contextually relevant named entities with a candidate phoneme sequence in the set of candidate phoneme sequences;

processing the augmented word lattice to determine the text representation of the captured audio data.
2.	(Original)  The method of claim 1, wherein determining, based on the location of the carrier phrase in the word lattice, the augmentation location in the word lattice comprises processing the word lattice using a semantic pattern finite state transducer to determine the location of the carrier phrase in the word lattice.
3.	(Canceled)  
4.	(Currently Amended)  The method of claim [[3]]1, wherein determining the set of candidate phoneme sequences corresponding to the word lattice at the augmentation location further comprises:
determining the set of candidate phoneme sequences corresponding to the word lattice at the augmentation location without determining candidate phonemes for words in the word lattice preceding the augmentation location.
5-6.	(Canceled)  
7.	(Previously Presented)  The method of claim 1, wherein generating the word lattice corresponding to the captured audio data comprises:
generating the word lattice corresponding to the captured audio data using a first-pass decoding portion of the automatic speech recognition engine.
8.	(Previously Presented)  The method of claim 1, wherein processing the augmented word lattice to determine the text representation of the captured audio data comprises:
processing the word lattice using a second-pass rescoring portion of the automated speech recognition engine; and
processing the augmented word lattice using a named entity engine.

10.	(Previously Presented)  The method of claim 1, wherein the automatic speech recognition engine is trained using a set of training instances, and wherein the contextually relevant named entity is not in the set of training instances.
11.	(Previously Presented)  The method of claim 1, wherein the automatic speech recognition engine is trained using a set of training instances, and wherein the contextually relevant named entity occurs a number of times, in the set of training instances, that is below a threshold value.
12.	(Previously Presented)  The method of claim 1, further comprising identifying the set of candidate contextually relevant named entities based on the set of candidate contextually relevant named entities being stored in association with a user profile.
13 - 15.   Canceled
16.	(Currently Amended)  A computing device comprising:
memory storing instructions; 
one or more processors executing the instructions to:
generate a text representation of captured audio data using an automatic speech recognition engine, wherein in generating the text representation of the captured audio data one or more of the processors are to:
generate a word lattice corresponding to the captured audio data, wherein the word lattice is an acyclic graph representing candidate recognitions of the captured audio data;
determine, based on a location of a carrier phrase in the word lattice, an augmentation location in the word lattice;
select, from a set of candidate contextually relevant named entities, a contextually relevant named entity to insert at the augmentation location of the word lattice, wherein the contextually relevant named entity is an additional , and wherein selecting, from the set of candidate contextually relevant named entities, the contextually relevant named entity to insert at the augmentation location of the word lattice comprises:
determining a set of candidate phoneme sequences corresponding to the word lattice at the augmentation location, wherein determining the set of candidate phoneme sequences corresponding to the word lattice at the augmentation location comprises:
for each candidate phoneme sequence in the set of candidate phoneme sequences:
inserting one or more edited phoneme sequences as additional sequence paths in the set of candidate phoneme sequences,
where each edited phoneme sequence is a defined distance away from the candidate phoneme sequence; and
selecting the contextually relevant named entity by matching a phoneme representation of a candidate contextually relevant named entity in the set of candidate contextually relevant named entities with a candidate phoneme sequence in the set of candidate phoneme sequences;
augment the word lattice by inserting the selected contextually relevant named entity at the augmentation location; and
process the augmented word lattice to determine the text representation of the captured audio data.
17.	(Previously Presented)  The computing device of claim 16, wherein the computing device is a client device, and further comprising:

18.	(Previously Presented)  The computing device of claim 16, wherein in determining, based on the location of the carrier phrase in the word lattice, the augmentation location in the word lattice, one or more of the processors are to:
process the word lattice using a semantic pattern finite state transducer to determine the location of the carrier phrase in the word lattice.
19.	(Previously Presented)  The computing device of claim 16, wherein in selecting, from the set of candidate contextually relevant named entities, the contextually relevant named entity to insert at the augmentation location of the word lattice, one or more of the processors are to:
determine a set of candidate phoneme sequences corresponding to the word lattice at the augmentation location; and
select the contextually relevant named entity by matching a phoneme representation of a candidate contextually relevant named entity in the set of candidate contextually relevant named entities with a candidate phoneme sequence in the set of candidate phoneme sequences.
20.	(Currently Amended)  The computing device of claim [[16]]19, wherein in determining the set of candidate phoneme sequences corresponding to the word lattice at the augmentation location, one or more of the processors are to:
determine the set of candidate phoneme sequences corresponding to the word lattice at the augmentation location without determining candidate phonemes for words in the word lattice preceding the augmentation location.


Allowable Subject Matter
Claims 1, 2, 4, 7-12, 16-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659